In the
 United States Court of Appeals
                For the Seventh Circuit
                        ____________

No. 01-3564
BRYAN CASE,
                                              Plaintiff-Appellant,
                               v.

RODNEY AHITOW, et al.,
                                           Defendants-Appellees.
                        ____________
           Appeal from the United States District Court
                for the Central District of Illinois.
           No. 99-1389—Joe Billy McDade, Chief Judge.
                        ____________
       ARGUED JULY 9, 2002—DECIDED AUGUST 21, 2002
                        ____________


  Before POSNER, RIPPLE, and WILLIAMS, Circuit Judges.
  POSNER, Circuit Judge. The plaintiff, an inmate of a state
prison, was injured in an attack by another inmate, and
he claims that the failure of the guards and officials of
the prison to prevent the attack violated his Eighth Amend-
ment right not to be subjected to “cruel and unusual
punishments.” Of course the defendants were not the ac-
tual attackers, but if they behaved with deliberate indif-
ference to the plaintiff’s safety, meaning that they knew
of a serious danger to him (really knew—not just should
have known, which would be all that would be required
in a negligence case) and could easily have prevented it
from materializing but failed to do so, they are liable.
2                                               No. 01-3564

E.g., Farmer v. Brennan, 511 U.S. 825, 847 (1994); Peate
v. McCann, 294 F.3d 879, 882 (7th Cir. 2002); Marsh v.
Butler County, 268 F.3d 1014, 1027 (11th Cir. 2001) (en
banc). The district court granted summary judgment for the
defendants, and so we construe the facts as favorably to
the plaintiff as the record justifies.
  Case, the plaintiff, and his assailant, Jones, were both
in a “special management unit” at the Illinois River Cor-
rectional Center; the unit is for inmates who cannot be
adequately protected elsewhere because they have a lot
of enemies in the prison population. The unit has, so far
as bears on this case, two wings. One houses both a seg-
regation facility, where the inmates spend 23 hours a
day in their cells and are handcuffed whenever they are
moved out of or into the cells, and the “labor pool,” whose
inmates are not in segregation but are watched by guards
whenever they are out of their cells. The prisoners in the
other wing are not under any special surveillance when
they are outside their cells. At the time of the assault Case
was a member of the labor pool, having just been trans-
ferred there from segregation, and Jones was in the other
wing, so they were housed in different wings and Case,
though not Jones, was under surveillance whenever he was
outside his cell but was no longer being escorted by guards.
  Jones had an imposing record of violent behavior, in-
cluding two convictions for armed violence, four for de-
viate sexual assault (homosexual), and one for forcible
detention (we assume this was for his taking another
prisoner hostage, although that may have been another
of his crimes); and he had six times assaulted fellow in-
mates. He repeatedly threatened to beat and rape Case,
and once grabbed Case who fought him off with a pool
cue (apparently they had the same inmate status at the
time and so were using the gym at the same time). By
No. 01-3564                                             3

November 1997, the month before the assault giving rise
to this case, Jones was issuing threats against Case every
couple of days, including threats to kill him. Because of
his small stature and Jones’s threats, Case was classified
by a prison psychologist as a “vulnerable victim.” Case
wrote the head of the prison system (who is no longer a
defendant) that Jones had threatened to rape him when
he could “access him” upon his release from segrega-
tion, which occurred shortly before the assault. Case had
written other prison staff complaining that he was being
harassed, but did not identify Jones in those letters.
  Case was unloved by the guards, both because of fre-
quent disciplinary problems and because he had agreed
to testify in a drug case against a guard at a prison of
which he had formerly been an inmate. One inmate at-
tested to having overheard one of the defendants, Cap-
tain Smith, tell Jones that if he did anything to Case
he should be sure not to get caught “because I don’t
know if I could cover for you if it comes down to it.”
   The assault occurred only three days after Case’s re-
lease from segregation to the labor pool. He was leaving
the prison dining room after breakfast by a hallway that
led past the prison’s print shop—where, as it happened,
Jones was assigned to work without supervision de-
spite his terrible record. As Case passed by the door to
the shop, approximately 50 minutes after the beginning
of Jones’s working day, Jones leapt out and repeatedly
hit Case with the head of a broom, inflicting injuries
that include a permanent hearing loss. The broom head,
like other potential weapons, was supposed to be locked
away, but was not.
 Case’s theory is that the defendants (or some of them—
we are doubtful that the plaintiff can establish the com-
4                                                 No. 01-3564

plicity of all the defendants, who include the prison’s
warden) were out to “get” him, and knowing that
Jones if given a chance would attack him released Case
from segregation so that he would pass by the print
shop unescorted by guards, thus giving Jones an opportu-
nity to attack Case and “teach him a lesson.” (A guard
observed the attack and called other guards who eventual-
ly subdued Jones, though not until he had assaulted an-
other inmate as well.) It’s as if the guards had placed a
hungry lion in the print shop and opened the door as
Case passed by. The case law confirms that the behavior
alleged by Case satisfies the deliberate-indifference stan-
dard. Pavlick v. Mifflin, 90 F.3d 205, 208 (7th Cir. 1996);
Cantu v. Jones, 293 F.3d 839, 843-45 (5th Cir. 2002); Fischl
v. Armitage, 128 F.3d 50, 56-58 (2d Cir. 1997); Street v. Cor-
rections Corp. of America, 102 F.3d 810, 816 (6th Cir. 1996).
   Even if Case cannot at trial sustain his claim that the
defendants used Jones as their instrument to assault him
(for the trier of fact might disbelieve the inmate’s testimo-
ny, which Smith denied, about Smith’s conversation with
Jones), the other evidence that we have summarized, if
believed by the trier of fact, would establish a viola-
tion of the Eighth Amendment. Remember that the test is
whether the guards know that the plaintiff inmate faces
a serious danger to his safety and they could avert the
danger easily yet they fail to do so. There is evidence
that the defendants knew that Jones posed a serious dan-
ger to Case, and they could have averted the danger easily
either by leaving Case in segregation (it is common to
place prisoners in segregation for their own protection,
Babcock v. White, 102 F.3d 267, 269 (7th Cir. 1996); Curley
v. Perry, 246 F.3d 1278, 1282 (10th Cir. 2001); Hamilton
v. Leavy, 117 F.3d 742, 747-48 (3d Cir. 1997); Hosna v. Groose,
80 F.3d 298, 301 (8th Cir. 1996)) or by placing the predatory
No. 01-3564                                                       5

Jones in segregation or at least by assigning him to work
in a part of the prison not traversed three times a day
by Case. No more is necessary to establish deliberate
indifference and so a violation of the Eighth Amendment.
Weiss v. Cooley, 230 F.3d 1027, 1032 (7th Cir. 2000); Bill-
man v. Indiana Dep’t of Corrections, 56 F.3d 785, 788-89 (7th
Cir. 1995); Doe v. Bowles, 254 F.3d 617, 622 (6th Cir.
2001); Robinson v. Prunty, 249 F.3d 862, 867 (9th Cir.
2001); Hayes v. New York City Dep’t of Corrections, 84 F.3d
614, 621 (2d Cir. 1996). These cases are sufficiently close
to the present case to scotch the defendants’ claim of
immunity.
  We are not impressed by the repeated reminders by the
defendants’ lawyer that prisons are dangerous places,
reminders he inconsistently bracketed with an assurance
that none of the defendants was aware of there ever hav-
ing been a fight between inmates in the special manage-
ment unit—an assurance grievously wanting in credibil-
ity. Prisons are dangerous but Case was not a victim of
the inherent, as it were the baseline, dangerousness of
prison life, but, if his story is true, either of a plot by the
guards to punish him or a failure of protection so egre-
gious as to bring this case within the rare category of
meritorious Eighth Amendment claims by prisoners.
  “If his story is true . . .”—the plaintiff is entitled to a trial,
but of course the trier of fact may disbelieve his evidence,
all or most of which comes from inmates, who tend not
to be highly credible witnesses.
                                    REVERSED AND REMANDED.
6                                           No. 01-3564

A true Copy:
       Teste:

                      _____________________________
                      Clerk of the United States Court of
                        Appeals for the Seventh Circuit




                USCA-97-C-006—8-21-02